Name: Council Regulation (EEC) No 2247/88 of 19 July 1988 amending Annex I to Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  agricultural policy;  plant product
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 198 / 21 COUNCIL REGULATION (EEC) No 2247/ 88 of 19 July 1988 amending Annex I to Regulation (EEC) No 426 / 86 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES , arrangements provided for in the market organization should be made to apply to imports of those products ; Whereas frozen cherries , whether or not containing added sugar , are marketed both stoned and unstoned , which means that there are major price differences between the various products ; whereas it is therefore necessary to introduce different minimum prices , HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 426 / 86 is hereby amended as follows : 1 . In Part A the following shall be deleted : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables 0 ), as last amended by Regulation (EEC) No 2242 / 88 ( 2 ), and in particular Articles 2(2 ) and 9(5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Regulation (EEC) No 426 / 86 provides for a system of production aid for certain products processed from fruit and vegetables ; whereas the main aim , in adopting that Regulation , was to enable Community products which are of particular importance to the Community's Mediterranean regions to be sold at competitive prices in relation to products from third countries ; Whereas cherries preserved in syrup qualify under the said aid system ; whereas experience has shown , however , that the aim referred to above has not been achieved in the case of sour cherries ; whereas the prices recorded in trade show that some varieties of cherries do not require aid for processing; whereas the aid granted in respect of those products has not achieved the aid scheme's aim and should therefore be discontinued ; Whereas the marketing of certain processed cherries makes it difficult to dispose of Community produce , which has to compete with large quantities imported from third countries at lower prices ; whereas the minimum-price 'ex 2008 60 51 ex 2008 60 59 ex 2008 60 61 ex 2008 60 69 , Cherries in syrup' 2 . Part B is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1988 / 89 marketing year for cherries in syrup . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS (') OJ No L 49 , 27 . 2 . 1986 , p. 1 . ( 2 ) See page 12 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 60 . No L 198 / 22 Official Journal of the European Communities 26 . 7 . 88 ANNEX TART B Products referred to in Article 9 CN code Description 0806 20 ex 0811 ex 0811 90 ex 0811 90 10 ex 0811 90 10 ex 0811 90 10 ex 0811 90 10 ex 0811 90 10 ex 0811 90 30 ex 0811 90 30 ex 0811 90 30 ex 0811 90 30 ex 0811 90 30 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 ex 0811 90 90 ex 0812 0812 10 00 ex 0812 10 00 ex 0812 10 00 Dried grapes Fruit and nuts , uncooked or cooked by steaming or boiling in water , frozen , whether or not containing added sugar or other sweetening matter :  Other : Containing added sugar or other sweetening matter With a sugar content exceeding 13 % by weight : Sour cherries (Prunus cerasus) Unstoned Other Other cherries : Unstoned Other Other : Sour cherries (Prunus cerasus): Unstoned Other Other cherries : Unstoned Other Other : Containing added sugar , in immediate packings of a net content exceeding 1 kg : Other : Sour cherries (Prunus cerasus): Unstoned Other Other cherries : Unstoned Other Fruit and nuts , provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption :  Cherries : Sour cherries (Prunus cerasus) Other 26 . 7 . 88 Official Journal of the European Communities No L 198 /23 CN Code Description ex 2008 ex 2008 60 ex 2008 60 51 ex 2008 60 59 ex 2008 60 61 ex 2008 60 69 ex 2008 60 71 ex 2008 60 79 ex 2008 60 91 ex 2008 60 99 Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included :  Cherries : Not containing added spirit Sour cherries (Prunus cerasus) Other Containing added sugar , in immediate packings of a net content not exceeding 1 kg: Sour cherries (Prunus cerasus) Other Not containing added sugar , in immediate packings of a net content : Of 4,5 kg or more : Sour cherries (Prunus cerasus) Other Of less than 4,5 kg: Sour cherries (Prunus cerasus) Other'